Citation Nr: 1417284	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral ear pain.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2011, the Veteran testified during a video conference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In April 2011, the Board remanded this matter for further development.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss is related to service.  

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to service.  

3.  The evidence of record does not show that the Veteran has a current bilateral ear pain disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

3.  A bilateral ear pain disability was not incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in July 2008 and September 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  An additional notice as to disability ratings and effective dates was provided in the July 2008 and September 2008 correspondence.  

Given the favorable determinations reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's service connection claims for bilateral hearing loss and tinnitus without detriment to his due process rights.  Regarding his service connection claim for bilateral ear pain, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  The Board finds the notice requirements pertinent to the ear pain issue on appeal have been met.  

The duty to assist also has been fulfilled in this case as private medical records were requested or obtained and the Veteran was provided with VA examinations.  The Veteran also was provided an opportunity to set forth his contentions regarding his claims during his Board hearing in February 2011 before the undersigned.  The Board finds that the available lay and medical evidence is sufficient for an adequate determination of the claims decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In this case, sensorineural hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a) because it is considered an organic disease of the nervous system; therefore, 38 C.F.R. § 3.303(b) applies.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Veteran seeks service connection for hearing loss, tinnitus, and ear pain as a result of his military service.  In his written submissions and Board hearing testimony, he contends that he was exposed to acoustic trauma during service.  While in basic training he stated that he was exposed to the firing of M-16 rifles, 50-caliber and M-60 machine guns, M-79 grenade launchers, and the M-72 rocket launcher.  He stated that his ears and hearing continued to cause him problems since this exposure.  He testified that his basic training occurred during one of the worst winters in South Carolina history and that they had to lie down on frozen ground at the firing range while firing their weapons.  He stated he was not provided hearing protection and that he remembered leaving the range with his ears ringing and hurting.  He also stated that they went to the rifle range at least once per week and spent at least half the day at the range.  He reported that his hearing loss, tinnitus, and ear pain began during basic training and gradually worsened since that time, but that he did not seek treatment until approximately 12 years earlier because he was unaware that he could receive VA treatment.  He also stated that he had worked as a farmer and rancher and as a church music minister.  He denied any significant noise exposure after separation from service.  He also testified that he was hospitalized twice during basic training and treated for pneumonia.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

The Veteran's DD Form 214 is negative for indication that the Veteran received any awards or decorations indicative of participation in combat.  His military occupational specialty was listed as a trainee.  Service personnel records reveal that the Veteran underwent basic combat training from November 1972 to the end of January 1973 and then went to Fort Benning, Georgia, for officers' training for less than two weeks.  

His service treatment records were obtained and are negative for a report or diagnosis of a hearing loss or tinnitus disability during service or of any complaints of ear pain.  Audiograms on a June 1972 enlistment examination and a February 1973 discharge examination showed the Veteran's hearing was within normal limits pursuant to 38 C.F.R. § 3.385.  

A November 1972 service treatment record noted the Veteran was treated at a hospital emergency room for a sore throat and chest congestion and both November and December 1972 service treatment records showed that he was treated twice for an acute upper respiratory infection and returned to duty.  These records do not show any complaints of ear pain.  

Post-service, a private audiogram dated in July 2008 is found in the claims file, but the results of this audiogram are in graphical form.  However, it is clear from this document that the Veteran did show a bilateral hearing loss disability at that time pursuant to VA regulations as the auditory threshold in the measured frequencies registered 40 decibels or greater.  Speech discrimination scores were 64 percent in the right ear and 80 percent in the left ear.  

According to the July 2008 medical record, L.L.I., the private audiologist who conducted the hearing test that month, reported that the Veteran complained of an intermittent high-pitched ringing in both ears, difficulty hearing normal conversational speech, and that he lacked hearing protection during basic training when he said he was exposed to significant artillery noise on the firing range.  The audiologist also reported that an otoscopic examination revealed clear external auditory canals and that the tympanic membranes were viewed bilaterally.  The diagnoses included binaural hearing loss and tinnitus.  L.L.I. opined that it was as likely as not that the Veteran's hearing loss and tinnitus were the result of his exposure to hazardous noise while in service.  

The Veteran underwent a VA audiological examination in May 2009.  The audiologist examiner reviewed the claims file and noted that the July 2008 private audiogram was suggestive of sensorineural bilateral hearing loss.  The Veteran complained of communications difficulty, especially hearing music lyrics, as well as intermittent and bilateral tinnitus.  He said that the tinnitus might occur several times a week.  The examiner reported that the Veteran did not associate the onset of tinnitus with any specific event, and that it first became noticeable 10 years ago when he first noted changes in his hearing sensitivity.  The Veteran also complained of occasional ear aches which he attributed to a chronic history of pneumonia first acquired during active duty.  He denied any significant history of otorrhea, aural pressure, aural fullness, otologic surgery, or chronic or persistent vertigo or dizziness.  He told the examiner that after discharge from service he had completed a music degree and that his post-service occupational activities included work as a petroleum land agent, a part-time farmer and rancher, and work as a music minister and pastor at a number of churches.  The examiner noted a significant history of occupational and recreational noise exposure.  

Audiogram findings during the May 2009 VA examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
50
LEFT
15
20
20
40
65

Speech recognition scores on the Maryland CNC word test were 88 percent for the right ear and 92 percent for the left ear.  Diagnosis was bilateral sensorineural hearing loss.  The VA examiner also noted that acoustic immittance testing revealed normal tympanograms and was consistent with normal middle ear function in both ears.  The VA examiner opined that it was less likely than not that current bilateral hearing loss and bilateral intermittent tinnitus were due to military service.  He based the hearing loss opinion on the Veteran's normal hearing during service, the absence of clinical or research evidence supportive of a delayed onset hearing loss attributable to acoustic trauma, and the Veteran's self-report of gradually progressive hearing loss that began 10 years ago which was inconsistent with a history of bilateral acoustic trauma.  Regarding tinnitus, the VA examiner explained that the Veteran told him his tinnitus began about 10 years ago approximating the onset of his hearing loss, which the examiner did not believe was related to service.  

An independent medical examination in November 2009 is found in the claims file, with the audiometric results of the private July 2008 audiogram numerically interpreted.  Although this numerical interpretation is clearly wrong in one instance (50 decibels cannot be the measurement for both the right and left ear at 2000 Hertz because the audiogram shows the X and the O at two different places at 2000 Hertz), the July 2008 audiogram indicates a bilateral hearing loss.  

According to the November 2009 record, Dr. J.W.E. interviewed and examined the Veteran and reviewed the private July 2008 report and the Veteran's DD Form 214.  The examiner noted that the Veteran was not aware of any other noise exposure but military service, aside from mowing his lawn.  Although it was noted he had been a church music director for 42 years, the noise in the Baptist churches was noted to not have been loud and that the Veteran did not play any musical instruments.  It was also noted that the Veteran had recurrent pneumonia every two to three years.  The diagnoses included noise-induced hearing loss and noise-induced tinnitus.  The November 2009 examiner opined that both were, as likely as not, due to and as a consequence of the Veteran's service.  

Dr. J.W.E. explained that the Veteran's July 2008 audiogram was classic for noise induced-hearing loss.  He stated that the reflection of the echo of rifles firing on the rifle range off the frozen ground would have caused more noise exposure than if the ground had not been frozen.  Since the Veteran also reported tinnitus since exposure to noise on the firing range, the examiner thought such was indicative that the firing of the M-16 rifles caused injury to the ears.  He further observed that noise-induced injury to the inner ears will cause continued deterioration resulting in worsening hearing with time.  

The Veteran underwent a VA examination in May 2011 by a VA otolaryngologist.  The Veteran told the examiner that he had intermittent ear pain that did not occur simultaneously with any changes in hearing or tinnitus.  On examination, the external ear canals and tympanic membranes were within normal limits.  Examination of the nose, mouth, head, and neck were within normal limits.  Impression was hearing loss and tinnitus.  The examiner found the Veteran's experience on the firing range in service might have contributed to the tinnitus.  The VA examiner also found intermittent ear pain was not related to any ear disease, but might be related to some form of TMJ (temporomandibular joint disorder).  

On VA audiological examination in May 2011 the Veteran complained of hearing difficulties and intermittent tinnitus once a week that gradually diminished over time.  He denied ear pain, but noted an intermittent fullness in his ears.  He also denied a history of occupational or recreational noise exposure.  

Audiogram findings during the May 2011 VA examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
40
LEFT
25
25
20
45
65

Speech recognition scores on the Maryland CNC word test were 88 percent for the right ear and 92 percent for the left ear.  After examining the Veteran and reviewing the claims file, the audiologist opined that the Veteran's hearing loss and tinnitus were less likely than not related to military acoustic trauma.  He explained that there was no claim of hearing loss or tinnitus within one year of discharge from service, and that an Institute of Medicine report on noise exposure in the military suggested that noise-induced hearing loss occurs immediately and does not have a delayed onset years after the event.  

Based upon the evidence of record, the Board finds the Veteran's current bilateral hearing loss and tinnitus are due to service and, thus, service connection is warranted for both claims.  Initially, the Board notes that in the private and VA audiological examinations cited above the Veteran was diagnosed with tinnitus and bilateral hearing loss pursuant to the provisions of 38 C.F.R. § 3.385.  

As to service incurrence, while his service treatment records are silent as to any documented hearing loss or tinnitus disorders during service, the Board finds that the Veteran's lay evidence of exposure to loud noise during service on the rifle range during the winter months is undisputed and consistent with the circumstances and conditions of his brief military service in basic training.  

After reviewing the lay and medical evidence of record, the Board also finds that the preponderance of the evidence is in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus disorders are the result of noise exposure during service.  While the examiner who conducted the first VA examination in May 2011 suggested that the cause of the Veteran's tinnitus might be his experience on the firing range and two private examiners in 2008 and 2009 opined that the Veteran's hearing loss and tinnitus were related to acoustic trauma in service, the May 2009 VA examiner and the second May 2011 VA examiner both opined against delayed onset noise-induced hearing loss and tinnitus.  The May 2011 VA audiologist did not, however, address the positive etiology opinions of record nor the frozen ground theory presented.  The Board also notes that the Veteran has consistently denied any significant occupational and noise exposure post-service.  

Further, a veteran may establish service connection for a current hearing disability by showing that the current disability is causally related to service.  Actual hearing loss does not have to be shown during active duty, although two of the VA examiners seem to suggest as much with their negative views on delayed hearing loss.  See Hensley, 5 Vet. App. at 160; see also 38 C.F.R. § 3.304(d) (noting that service connection can be granted for disease diagnosed after discharge).  In addition, the two private examiners opined in 2008 and 2009 that it was as likely as not that the Veteran's hearing loss and tinnitus were the result of exposure to acoustic trauma in service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is in equipoise as to the question of whether the Veteran's hearing loss and tinnitus are related to service.  The Board finds that under the circumstances of this case, the sworn contentions and testimony of the Veteran, the private medical opinions of Dr. L.L.I. and Dr. J.W.E., and the May 2011 opinion of Dr. R.L.R. are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current hearing loss and tinnitus and active service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for both the Veteran's bilateral hearing loss disability and his tinnitus disability.  As the Board finds that the Veteran has provided evidence of those elements required for a grant of service connection for these claims, the claims for service connection for bilateral hearing loss and for tinnitus are granted.  

However, based on the evidence of record, the Board finds that service connection for bilateral ear pain is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In order for the Veteran to be granted service connection for bilateral ear pain, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  While there is evidence of exposure to acoustic trauma during service, the available service and post-service medical evidence in the record fails to reveal a currently disorder of the ears that would constitute a disability in relation to his claim for service connection for bilateral ear pain.  Nor is there any indication that a TMJ disorder was incurred during or as a result of active service.  As noted above, his ear canals and tympanic membranes were within normal limits during examinations.  In the absence of proof of a present disability there can be no valid claim.  Therefore, service connection for bilateral ear pain is not warranted.  

For the foregoing reason, the claim for service connection for bilateral ear pain must be denied.  The evidence for this claim is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral ear pain is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


